Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2022

                                       No. 04-21-00533-CV

                  IN THE ESTATE OF MAGDALENE B. MZYK, Deceased

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 21-01-00010-CVK
                          Honorable Joel B. Johnson, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due July 28, 2022. We granted appellant’s first motion
for extension of time, extending the deadline for filing the brief to August 11, 2022. On August
17, 2022, appellant filed a motion requesting an additional extension of time to file the brief until
August 26, 2022, for a total extension of 28 days. After consideration, we GRANT the motion
and ORDER appellant to file his brief by AUGUST 26, 2022.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court